Citation Nr: 0310422	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-22 227 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for right ankle 
disability. 

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for residuals of a jaw 
fracture. 

5.  Entitlement to service connection for disability 
manifested by chest pain. 

6.  Entitlement to an initial (compensable) evaluation for 
service connected left wrist disability.

7.  Entitlement to an initial (compensable) evaluation for 
residuals of a left ankle fracture. 

8.  Entitlement to an initial (compensable) evaluation for 
gout of both feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

As the veteran is appealing the initial assignment of 
disability ratings for his service-connected left wrist and 
left ankle disabilities and gout of both feet, the issues 
have been framed as those listed on the front page of this 
decision with respect to the foregoing disabilities.   See 
Fenderson v. West, 12 Vet. App. 119, 125- 126 (1999).


REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

With respect to the veteran's claims for service connection, 
a review of the claims file reflects that he was last 
examined by VA for the respective disabilities in November 
2000.  However, a review of the November 2000 VA examination 
reports, reflects that the examiners did not provide an 
opinion with respect to the etiology of the claimed 
disabilities.  In this regard, the Board observes that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
above, the Board is of the opinion that VA examinations, as 
specified in greater detail below, should be performed.

Concerning the veteran's claims for initial (compensable) 
evaluations for service-connected left wrist and left ankle 
disabilities and gout of both feet, the Board observes that 
during the November 2000 VA orthopedic examination, the 
examiner indicated that the veteran had multiple pains in the 
joints but that he was regularly employed.  The examiner also 
reported that the veteran's prognosis for improvement with 
respect to his "various pain" was guarded to poor.  
Overall, the November 2000 orthopedic examination report did 
not address the veteran's complaints of pain in relation to 
limitation of motion and functional impairment on use.  
Therefore, in order to adequately evaluate the veteran's 
current level of disability with respect to the service-
connected left wrist and left ankle disabilities and gout of 
both feet, the Board finds that a subsequent VA orthopedic 
examination which addresses the holding of DeLuca v. Brown, 8 
Vet. App. 202 (1995), especially on the questions of whether 
or to what extent the veteran's symptoms associated with his 
left wrist, left ankle and gout of both feet currently affect 
employment and daily activities, is warranted.  38 C.F.R. §§ 
4.2, 4.10, 4.40, 4.45 (2002).

Given the need to provide the veteran additional notice 
regarding changes in law and regulations, and the need to 
give him opportunity to submit more evidence relative to 
those changes, the Board finds that notice to which he is 
entitled under 38 U.S.C.A. § 5103(a) must be given.  

Accordingly, in light of the foregoing, this case is REMANDED 
to the RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his bilateral knee disability, right 
ankle disability, low back disability, 
residuals of a jaw fracture and 
disability manifested by chest pain since 
service, and who have treated him for his 
service-connected left wrist and left 
ankle disabilities and gout of both feet 
since November 2000.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  The RO should ensure that its 
efforts to obtain the identified records 
are fully documented in the claims 
folder.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.  

3.  Then, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
any currently present bilateral knee 
disability, right ankle disability, low 
back disability, residuals of a jaw 
fracture and disability manifested by 
chest pain, and the current severity of 
the service-connected left ankle and left 
wrist disabilities and gout of both feet.  
All indicated studies should be performed 
and all findings reported in detail.  The 
claims file must be made available to the 
examiner for review prior to the 
examination.  The examiner must indicate 
that a review of the claims file was 
made. 

The examiner must provide an opinion as 
to whether it is at least as likely as 
not that any currently present bilateral 
knee disability, right ankle disability, 
low back disability, residuals of a jaw 
fracture and/or disability manifested by 
chest pain are related to service.  With 
regards to the service-connected left 
wrist and left ankle disabilities and 
gout of both feet, the clinical findings 
should include whether, during the 
examination, there is objective evidence 
of pain on motion weakness, excess 
fatigability, and/or incoordination 
associated with the left wrist, left 
ankle and feet.  In addition, the 
physician should indicate whether, and to 
what extent, the appellant experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  Finally, for all 
manifestations present, the examiner 
should comment on their effect on the 
ability of the veteran to perform average 
employment in a civil occupation (without 
consideration of age).  

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state, and explain why.  
All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in the report.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

5.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the issues on 
appeal.  With regards to the veteran's 
claims of entitlement to initial 
(compensable) evaluations for left wrist 
and left ankle disabilities and gout of 
both feet, the RO should readjudicate the 
appellant's claims consistent with the 
provisions of the decision in Fenderson 
v. West, 12 Vet. App. 119 (1999), and 
consideration of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  

The RO should also consider whether the 
case should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  It should 
specifically include the changes in the 
law and regulations mentioned above.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




